Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 and 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2015/0368530 ta Carter et al. (Cited on IDS).
As to claims 1, 13-15, and 19, Carter discloses a polyurethane composition comprising the reaction product 0.80 mmols of bifunctional (2 azide groups) azidated polyol and 0.40 mmols of a bifunctional (2 C-C triple bonds) poly(carbamate prepolymer (Example 7). The polymer is terminated with azide groups, accordingly, the ratio of azidated polyol to alkynyl prepolymer is in stoichiometric excess. The ratio of equal functional reactants (2 functionality). Carter is directed to cross-linked and hardened systems that are particularly used for roofing applications. Carter discloses traditional roofing membranes are cured after application at low temperatures. Accordingly, it would have been obvious to a person of ordinary skill in the art to that the reaction product is a crosslinked polymer are heating.  Further, it would have been obvious to a person of ordinary skill in the art to cure the reaction product after application to roofs as taught in the prior art of record to provide a crosslinked and hardened coating.
As to claims 2 and 20, Carter discloses a reaction temperature of 20-120°C (0060-0061).
As to claims 3-5, Carter discloses a catalyst comprising copper {1]} acetate and triphenylphosphine as a reducing agent (0064).
It is noted that claim 6 claims an alternative prepolymer, all elected claims are recited in the product-by-process format by use of the language, “wherein the reaction of the azidated polyol and polylalkynyl carbamate} prepolymer occurs at a temperature of from 100 to 200°C...” Case law holes that: Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself, The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious form a product of the prior art, the claim is
unpatentable even though the prior product was made by a different process. See in re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
As to claims 7-8, Carter discloses propargyl alcohol as the alknyol (0059).
As to claim 9, Carter discloses diphenylmethane diisocyanate as a suitable isocyanate component (9035, 0099},
As to claims 16-18 and 21-22, Carter discloses the polyurethane polymers are suitable for coatings, adhesives, sealants, and elastomer applications and further teaches contacting the coatings with suitable substrates (Abstract, 0069).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2015/0368530 ta Carter et al. (Cited on IDS} in view “Structure-Property Relations in Polyurethanes” to Szycher.
As to claim 10, Carter discloses a polyurethane composition comprising the reaction product of 0.080 mmol of azidated polyol and 0.040 mmol polycarbamate prepolymer wherein the ratio of azide to alkyne is 2 (Example 7}.
Carter does not teach polyisocyanates that contain isocyanurate, biuret, or allophanate groups.
Syzcher teaches polyurethanes prepared from polyisocyanate that contain isocyanurate groups produces polyurethanes of high heat stability and flame retardance (3.1.3.1.3)
At the time of filing it would have been obvious to a person of ordinary skill in the art to replace the MDI used in Carter for a modified MDI that contains isocyanurate groups as taught in Syzcher to improve heat stability and flame retardance.


Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over US. Patent Pub. No. 2015/0368536 to Carter et al. (Cited on IDS) in view of CN-103897200 to Fu et al.
As to claims 11-12, Carter discloses a polyurethane composition comprising the reaction product of 0.0380 mmol of azidated polyol and 0.040 mmol paly(carbamate} prepolymer wherein the ratio of azide to alkyne is 2 (Example 7).
Carter does not teach an azidated polyol comprising the reaction product of a polyol and an azide.
Fu discloses an azidated polyol that is reacted with polyisocyanate prepolymers comprising the reaction product of polyether/ester polyol and sodium azide (0012).
At the time of filing it would have been obvious to a person of ordinary skill in the art to substitute the azidated polyol of Carter for the azidated polyol of Fu because the network structure provides a polyurethane with improved mechanical properties and better biocompatibility (0021).

Response to Arguments
Applicant's arguments filed 08/29/2022 have been fully considered but they are not persuasive. 
The applicant argued that the reaction product in Carter is not a crosslinked polymer.  This argument is not substantiated with any evidence to prove otherwise.  Further, it should be noted that Carter teaches an objective of the invention is to provide alternative materials for roof systems which can be cross-linked and hardened in the absence of isocyanates and still provide comparable product characteristics as conventional polyurethane materials.  Accordingly, it is clear from Carter the need for polymer systems that can be crosslinked without the use of toxic isocyanates.  The systems in Carter would have the ability to crosslink based on the disclosure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/             Primary Examiner, Art Unit 1763